Citation Nr: 1018872	
Decision Date: 05/21/10    Archive Date: 06/04/10

DOCKET NO.  04-29 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disability.

2.  Entitlement to service connection for a disability 
manifested by chest pain.

3.  Entitlement to service connection for sleep apnea.

4.  Entitlement to service connection for a psychiatric 
disorder, to include depression, anxiety, stress and memory 
loss.

5.  Entitlement to service connection for heel spurs.

6.  Entitlement to service connection for a bilateral 
shoulder disability.


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, 
Attorney
WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran served on active duty periodically from January 
1972 to August 1974 and then continuously from February 1975 
to April 1987.

These matters have come before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.

In December 2007, the Veteran testified during a hearing 
before the undersigned Veterans Law Judge at the RO.  A 
transcript of that hearing is of record.  

In a February 2008 decision, the Board, in part, denied each 
of the claims for service connection listed on the title page 
and remanded four other claims.  In a November 2008 order, 
the United States Court of Appeals for Veterans Claims 
(Court) granted a joint motion for remand and remanded that 
part of the Board's decision that denied the above claims for 
service connection.  

In March 2010, the Veteran submitted additional evidence 
along with a waiver of RO review.

The issues of entitlement to service connection for a 
bilateral knee disability; a disability manifested by chest 
pain; a psychiatric disorder, to include depression, anxiety, 
stress and memory loss; heel spurs; and a bilateral shoulder 
disability are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

Sleep apnea did not have its onset in service or for many 
years thereafter and it is not related to any incident of 
service.


CONCLUSION OF LAW

The criteria for service connection for sleep apnea are not 
met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, and 5126 (West 
2002 & Supp. 2009), was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2009).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  The Board notes 
that a "fourth element" of the notice requirement, 
requesting the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, was 
recently removed from the language of 38 C.F.R. § 
3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) that to the extent possible the VCAA notice, as 
required by 38 U.S.C.A. § 5103(a) (West 2002), must be 
provided to a claimant before an initial unfavorable decision 
on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-
20.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

Prior to the initial adjudication of the Veteran's claim for 
service connection for sleep apnea in the September 2003 
rating decision, he was provided notice of the VCAA in May 
2003.  The VCAA letter indicated the types of information and 
evidence necessary to substantiate a claim for service 
connection, and the division of responsibility between the 
Veteran and VA for obtaining that evidence, including the 
information needed to obtain lay evidence and both private 
and VA medical treatment records.  Thereafter, the Veteran 
received additional notice in March 2006, pertaining to the 
downstream disability rating and effective date elements of 
his claim, with subsequent readjudication in a January 2007 
supplemental statement of the case (SSOC).  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  See 
also Mayfield, 444 F.3d 1328; Pelegrini, 18 Vet. App. 112.

Although an examination or opinion was not obtained in 
connection with the Veteran's claim, the Board finds that VA 
was not under an obligation to provide one, as such is not 
necessary to make a decision on the claim, for the reasons 
discussed below.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are: (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, the evidence does not indicate that the 
Veteran's disability may be associated with his active 
service.  See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003) (VA was not required to provide the veteran with a 
medical examination absent a showing by the veteran of a 
causal connection between the disability and service).  As 
will be seen below, he has not brought forth evidence 
suggestive of a causal connection between the claimed 
disability and active service.  Further, the evidence fails 
to show treatment or complaints referable to sleep apnea in 
service, the disease or injury which is the basis of his 
claim.  There is also no post-service treatment until many 
years after separation, and there is no persuasive showing of 
continuity of symptomatology in the interim.

All relevant evidence necessary for an equitable resolution 
of the issue on appeal has been identified and obtained, to 
the extent possible.  The evidence of record includes service 
treatment records, private medical records, VA outpatient 
treatment reports, and statements and testimony from the 
Veteran and his representative.  The Veteran has not 
indicated that he has any further evidence to submit to VA, 
or which VA needs to obtain.  There is no indication that 
there exists any additional evidence that has a bearing on 
this case that has not been obtained.  The Veteran and his 
representative have been accorded ample opportunity to 
present evidence and argument in support of his appeal.  All 
pertinent due process requirements have been met.  See 38 
C.F.R. § 3.103 (2009).

Pertinent Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2009).  Service connection may be also granted for 
any disease diagnosed after discharge when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

In order to establish service connection for a claimed 
disorder on a direct basis, there must be: (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of the in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all of the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 3.303(a).  See Baldwin v. West, 13 Vet. App. 1 
(1999).  

Analysis

Initially, the Board acknowledges the Court's instructions in 
Fletcher v. Derwinski, 1 Vet. App. 394, 397 (1991), to the 
effect that a remand by the Court is not "merely for the 
purposes of rewriting the opinion so that it will 
superficially comply with the 'reasons or bases' requirement 
of 38 U.S.C.A. § 7104(d)(1).  A remand is meant to entail a 
critical examination of the justification for the decision."  
The Board's analysis has been undertaken with that obligation 
in mind.

After review, the Board finds that service connection for 
sleep apnea is not warranted.

His service treatment records do not show any indication of 
sleep apnea or problems sleeping.

A May 2001 private treatment note reflects complaints of 
being exhausted and his wife's report that he snores a lot.  
He also wakes up several times a night.  The physician noted 
that the Veteran was very obese and provided a diagnosis of 
probable sleep apnea.

A June 2002 private treatment note reflects a history of 
apneic events while he is sleeping where he stops breathing 
for prolonged periods of time.  The diagnosis was of 
obstructive sleep apnea.

An August 2002 private treatment note reflects that he has 
been known to snore for 10 years or more and stop breathing 
during sleep for the last 5 years.  The diagnosis was of 
obstructive sleep apnea syndrome.

In an October 2004 letter, the Veteran's wife recalled that 
his problems began in 1977 while stationed at Hurlburt Field, 
Florida.  She stated that his sleeping was being interrupted 
by episodes of snoring followed by not breathing followed by 
abrupt waking and falling back to sleep.

In a February 2005 letter, his wife indicated that his sleep 
apnea began after they left Hurlburt Field and were in 
Alaska.

In a January 2007 letter, the Veteran stated that he did not 
report his sleep apnea in service because he did not want it 
to interfere with reenlistment as he wanted to stay in the 
Air Force.  He stated that he was already having problems 
with keeping his weight down.

During his December 2007 Board hearing, the Veteran testified 
that he had noticed that he would stop breathing in his sleep 
while in Alaska and that his wife would tell him that he 
would wake up at time as if he were choking.  His wife 
testified he would stop breathing in his sleep.  He also 
testified that he did not report his sleep apnea because he 
did not want to add to his situation of not meeting military 
code with his being overweight.

Given the above, the Board finds that the Veteran's sleep 
apnea did not have its onset in active service.  His service 
treatment records do not contain any indication of sleep 
apnea and he has indicated that he did not seek treatment for 
it in service.  

Post service, the first documentation of the disorder is 
found in a May 2001 private treatment note, which reflects a 
diagnosis of probable sleep apnea.  An August 2002 private 
treatment note dates the onset of symptoms to the last 5 
years, or sometime in 1997, which is 10 years after 
separation from active service.  The passage of many years 
between discharge from active service and any medical 
complaints or documentation of a claimed disability is a 
factor that weighs against a claim for service connection.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

The Board acknowledges the assertions by the Veteran and his 
wife that he has had symptoms of sleep apnea since service.  
The Board initially notes that he and his wife in particular 
are competent, as laypersons, to report that he has symptoms 
of sleep apnea, i.e., that he stops breathing during sleep.  
See Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  However, their assertions 
lack probative value as they are contradictory and are 
outweighed by the medical evidence of record.  

At an August 2002 doctor's visit, he stated that he has been 
known to snore for 10 years or more and stop breathing during 
sleep for 5 years.  Such treatment records where he discusses 
his problems are highly probative, as they were generated 
with the specific purpose of diagnoses and treatment, which 
enjoy a recognized high probative value in the law.  Rucker 
v. Brown, 10 Vet. App. 67, 73 (1997) (observing that, 
although formal rules of evidence do not apply before the 
Board, recourse to the Federal Rules of Evidence may be 
appropriate if it assists in the articulation of the reasons 
for the Board's decision).  

In October 2004, his wife stated that his sleep apnea began 
in Florida; however, in February 2005, she stated that it 
began in Alaska.  At the December 2007 Board hearing, they 
testified that it began in Alaska.  Given the above 
contradictions, the Board finds that their assertions of the 
onset and continuity of symptomatology have little probative 
value.  Further, they are outweighed by the more probative 
statement of the history of the disorder in the medical 
treatment note.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 
(1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 
(1992)).  See also Guerrieri v. Brown, 4 Vet. App. 467, 470-
71 (1993).  Moreover, the Veteran has not presented any 
competent medical evidence dating the onset of his sleep 
apnea to service or otherwise relating the disorder to 
service.

The Board observes that snoring is not always indicative of 
sleep apnea.  See, e.g., American Association of Oral and 
Maxillofacial Surgeons, Snoring and Sleep Apnea (2008), 
http://www.aaoms.org/sleep_apnea.php (snoring does not always 
equal obstructive sleep apnea).  Assuming, for argument's 
sake, that his snoring were indicative of sleep apnea in this 
case, according to his wife in the October 2004 letter, he 
has been snoring since 1977.  However, this statement is 
outweighed by the Veteran's statement to the doctor in August 
2002, at which time he stated that he has been known to snore 
for 10 years or more, or roughly since 1992, five years after 
discharge.  If in fact he had been snoring since 1977, one 
would assume that he would have stated that he has been known 
to snore for 20 years or more.  Thus, even if the Veteran's 
snoring were indicative of sleep apnea, the Board finds that 
his wife's assertion that he has been snoring since 1977 has 
little probative value and is outweighed by the more 
probative statement in the medical treatment note.  See 
Hayes, 5 Vet. App. at 69-70.  See also Guerrieri, 4 Vet. App. 
at 470-71.

In summary, the Veteran's sleep apnea did not have its onset 
in service or for many years thereafter and it is not related 
to any incident of service.  

Accordingly, the claim must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2009); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for sleep apnea is denied.


REMAND

Pursuant to the joint remand, the Board finds that further 
development is needed on the remaining claims.

Initially, the Board notes the Veteran's contention that, due 
to his difficulty with meeting the weight requirement in 
service, he did not report any of his other problems, as he 
did not want to add to his already endangered status.  In 
this regard, the service treatment records show that he was 
overweight and placed on a diet.  As acknowledged, the 
service treatment records do not reflect any complaints 
referable to the heart, shoulders, knees, or heel spurs, or 
to a psychiatric disorder.

As for a bilateral knee disability, the Veteran contends that 
he injured his knees from weightlifting and running in 
service and that he has had knee pain since service.  The 
Board finds that he is competent to report having knee pain 
since service.  See Layno, 6 Vet. App. at 470; Grottveit, 5 
Vet. App. at 93.  The first post-service evidence of knee 
problems is found in a July 2002 private treatment note, 
which reflects complaints of discomfort of the knees with 
overuse.  An August 2002 private treatment note reflects a 
history of bursitis in the knees.  A March 2006 private 
treatment note reflects complaints of primarily right knee 
pain, but that both knees are stiff and sometimes painful, 
and a diagnosis of likely osteoarthritis of the right knee.  
However, no x-rays were taken at that time.  May 2009 VA x-
rays revealed minimal bilateral superior patellar osteophytic 
spurring changes.

Given the competent evidence of persistent or recurrent 
symptoms of disability and evidence of osteophytic spurring 
changes, the RO should schedule the Veteran for a VA 
examination to determine whether he has a bilateral knee 
disability and whether it had its onset in service or within 
one year thereafter or is otherwise etiologically related to 
service.  See 38 C.F.R. § 3.159(c)(4); McClendon, 20 Vet. 
App. 79.

As for a disability manifested by chest pain, he contends 
that he has had chest pain on and off since service.  The 
Board finds that he is competent to report having chest pain 
since service.  See Layno, 6 Vet. App. at 470; Grottveit, 5 
Vet. App. at 93.  The first post-service evidence of chest 
pain is found in a January 1996 private treatment note, which 
reflects the physician's opinion that the Veteran does not 
have an underlying coronary artery disease.  A June 2002 
private treatment note reflects a strong family history of 
coronary artery disease and a July 2002 report of graded 
exercise test was negative for inducible myocardial ischemia.  
A February 2005 private CT scan of the chest revealed 
coronary artery calcification.  A recent November 2009 VA 
treatment note reflects a diagnosis of cerebral aneurysm of 
the brain.  A December 2009 VA angio cerebral catheterization 
revealed no significant atherosclerotic disease in either 
carotid artery.  A December 2009 VA MRI of the brain revealed 
multiple bilateral cerebral and left cerebellar acute 
infarcts.

Given the competent evidence of persistent or recurrent 
symptoms of disability and evidence of coronary artery 
calcification and findings of an aneurysm and infarcts, the 
RO should schedule the Veteran for a VA examination to 
determine whether he has a disability manifested by chest 
pain and whether it had its onset in service or within one 
year thereafter or is otherwise etiologically related to 
service.  See 38 C.F.R. § 3.159(c)(4); McClendon, 20 Vet. 
App. 79.

As for a psychiatric disorder, to include depression, 
anxiety, stress and memory loss, he contends that he 
developed anxiety and depression in service due to the weight 
requirement.  An April 2007 letter from his wife reflects 
that the Veteran was irritable, argumentative, hard to 
please, and had mood swings in service and that they did not 
know that these were signs of depression until after 
discharge when he was clinically diagnosed with depression.  
An April 2007 letter from the Veteran's pastor during service 
reflects that he counseled the Veteran with his problem with 
meeting the military's weight requirement and observed that 
the Veteran was extremely depressed.  The Board finds that 
his wife and pastor are competent to report seeing depressive 
symptoms in service.  See Layno, 6 Vet. App. at 470; 
Grottveit, 5 Vet. App. at 93.  The first post-service 
evidence of a psychiatric disorder is found in an August 2002 
private treatment note, which reflects a recent increase in 
feelings of anxiety and depression.  A March 2005 VA 
treatment note reflects a history of depression being treated 
by a private physician for many years.  A June 2005 VA 
treatment note reflects that he developed anxiety, 
irritability, and depression after having to take medical 
leave from his truck driving job.  A March 2006 psychological 
evaluation for the Social Security Administration reflects a 
history of a mood disorder beginning in his early 20s but 
that the current symptoms of depression began following his 
accident [falling from a truck] and a diagnosis of mood 
disorder, not otherwise specified.  A May 2006 vocational 
evaluation report reflects that he suffered a head concussion 
in a June 2004 on-the-job injury when he fell out of a semi 
truck.

Given the competent evidence of persistent or recurrent 
symptoms of disability observed in service and current 
diagnoses of depression and mood disorder, the RO should 
schedule the Veteran for a VA examination to determine 
whether he has a psychiatric disorder and whether it had its 
onset in service or within one year thereafter or is 
otherwise etiologically related to service.  See 38 C.F.R. 
§ 3.159(c)(4); McClendon, 20 Vet. App. 79.

As for the heel spurs, he contends that he developed heel 
spurs due to weightlifting and running in service.  The Board 
finds that he is competent to report having foot pain since 
service.  See Layno, 6 Vet. App. at 470; Grottveit, 5 Vet. 
App. at 93.  The first post-service evidence of heel spurs is 
found in a December 1999 private treatment note, which 
reflects a history of right heel pain after stepping off a 
trailer and landing hard on the right heel, x-ray findings of 
spurs, and a diagnosis of heel spurs.  An August 2002 private 
treatment note reflects a history of heel spurs.

Given the competent evidence of persistent or recurrent 
symptoms of disability and evidence of heel spurs in the 
right heel, the RO should schedule the Veteran for a VA 
examination to determine whether his heel spurs had their 
onset in service or are otherwise etiologically related to 
service.  See 38 C.F.R. § 3.159(c)(4); McClendon, 20 Vet. 
App. 79.

As for a bilateral shoulder disability, he contends that he 
injured his shoulders from weightlifting in service and that 
he has had shoulder pain since service.  The Board finds that 
he is competent to report having shoulder pain since service.  
See Layno, 6 Vet. App. at 470; Grottveit, 5 Vet. App. at 93.  
He acknowledges that he injured his shoulders in June 2004 
when he fell off a truck at work but asserts that he had 
problems before the fall.  The first post-service evidence of 
a shoulder disability is found in an August 2002 private 
treatment note, which reflects a history of bursitis in the 
shoulders.  A June 2004 private x-ray report revealed 
osteoarthritis of the acromioclavicular joint.  A July 2004 
private treatment note reflects that he suffered an on-the-
job injury to his left shoulder when he fell off a semi-
trailer but had some minimal pain in each shoulder preceding 
the injury.  MRI at that time revealed a full-thickness 
rotator cuff tear of the left shoulder.  In August 2004, he 
underwent surgical repair of the left shoulder.  An October 
2004 MRI of the right shoulder revealed a small amount of 
fluid in the subacromial/subdeltoid bursa, probably related 
to bursitis, and some mild hypertrophic changes in the 
acromioclavicular joint.  A May 2006 vocational evaluation 
report reflects that he injured both shoulders in a June 2004 
on-the-job injury when he fell out of a semi truck.

Given the competent evidence of persistent or recurrent 
symptoms of disability and x-ray evidence of osteoarthritis 
in the left shoulder and evidence of bursitis and 
hypertrophic changes in the right shoulder, the RO should 
schedule the Veteran for a VA examination to determine 
whether his bilateral shoulder disability had its onset in 
service or within one year thereafter or is otherwise 
etiologically related to service.  See 38 C.F.R. 
§ 3.159(c)(4); McClendon, 20 Vet. App. 79.

To ensure that all due process requirements are met, the RO 
should give the Veteran another opportunity to present 
information and evidence pertinent to the claims.  The RO 
should attempt to obtain any additional evidence for which 
the Veteran provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2009).

Accordingly, the case is REMANDED for the following actions:

1.  The RO should send the Veteran and his 
representative a letter requesting that he 
provide sufficient information, and, if 
necessary, authorization, to enable it to 
obtain any additional evidence pertinent 
to the claims.  

2.  The RO should assist the Veteran in 
obtaining any additional evidence 
identified following the current 
procedures set forth in 38 C.F.R. § 3.159.  

3.  The RO should schedule the Veteran for 
a VA examination to determine the nature 
and etiology of his bilateral knee 
disability, heel spurs, and bilateral 
shoulder disability.  His claims file 
should be made available to and reviewed 
by the examiner in conjunction with the 
examination.  The examiner should list all 
disabilities of the knees, feet, and 
shoulders.  For each diagnosed disability, 
the examiner should provide an opinion on 
whether it is at least as likely as not 
(50 percent or greater probability) that 
the disability had its onset in service or 
within one year thereafter or is otherwise 
etiologically related to service.  In this 
regard, the examiner should consider the 
assertions and medical evidence noted 
above.  The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached.

4.  The RO should also schedule the 
Veteran for a VA examination to determine 
the nature and etiology of any disability 
manifested by chest pain.  His claims file 
should be made available to and reviewed 
by the examiner in conjunction with the 
examination.  The examiner should list all 
disabilities manifested by chest pain.  
For each diagnosed disability, the 
examiner should provide an opinion on 
whether it is at least as likely as not 
(50 percent or greater probability) that 
the disability had its onset in service or 
within one year thereafter or is otherwise 
etiologically related to service.  In this 
regard, the examiner should consider the 
assertions and medical evidence noted 
above.  The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached.

5.  The RO should also schedule the 
Veteran for a VA examination to determine 
the nature and etiology of his psychiatric 
disorder, to include depression and mood 
disorder and any anxiety, stress, and 
memory loss.  His claims file should be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  The examiner should list all 
psychiatric disabilities.  For each 
diagnosed disability, the examiner should 
provide an opinion on whether it is at 
least as likely as not (50 percent or 
greater probability) that the disability 
had its onset in service or within one 
year thereafter or is otherwise 
etiologically related to service.  In this 
regard, the examiner should consider the 
assertions and medical evidence noted 
above.  The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached.

6.  Thereafter, the RO should readjudicate 
the claims.  If any benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided an SSOC 
and given an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


